Citation Nr: 1630034	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for generalized joint pain (to include thoracolumbar spine pain and neck pain), including as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to November 1984 and from February 1986 to September 1992, with service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Board reopened the Veteran's claim for service connection for thoracolumbar and cervical spine disabilities and remanded the issues of service connection for generalized joint pain (to include thoracolumbar spine pain and neck pain) and migraine headaches for further development.  In a rating decision in June 2015, the Appeal Management Center granted service connection for migraine headaches and thus this issue is no longer in appellate status.  

Further development remains necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Further development remains necessary for the following reasons.  First, in the January 2015 remand, the Board instructed that the Veteran be requested to provide written authorization for VA to obtain his private treatment records from Dr. K., who has been treating him for neck pain since 1994.  A thorough review of the claims file shows that the Veteran was not requested to provide written authorization to obtain records from Dr. K.  Second, in the January 2015 remand the Board also requested that a VA examiner specifically identify all the joints affected by pain and whether such symptoms are attributed to a known clinical diagnosis and if not whether they were manifested by objective indications of a chronic disability resulting from an undiagnosed illness.  On VA examination in April 2015 the examiner only addressed the matter as to whether there was a diagnosis of the right arm, right toe and heel, and left hand during service and did not identify all joints affected by pain as requested by the Board.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  

Third, other VA examinations in April 2015 for the thoracolumbar spine and cervical spine show the diagnoses were lumbar strain, degenerative arthritis of the thoracolumbar spine, cervical strain, and degenerative arthritis of the cervical spine.  Although the examiner determined that the disabilities were not directly related to service, the examiner did not consider the Veteran's complaints of chronic neck pain since service.  See June 2014 VA treatment record.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

The Board also notes that there is no opinion of record regarding wether the Veteran's service-connected bilateral knee disability caused or aggravated the cervical and thoracolumbar spine disabilities.  In November 2012, the Veteran's representative raised the issue of whether the Veteran's cervical and thoracolumbar spine disabilities were caused or aggravated by his service-connected bilateral knee disability.  On remand such an opinion should be obtained.

Lastly, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent treatment are identified and added to the claims file to include treatment records from the VA Medical Center in Bronx, NY since January 2015 and from the Hudson Valley Healthcare System since April 2015.  

Accordingly, the case is REMANDED for the following action:

1. With assistance from the Veteran, identify any outstanding records of pertinent medical treatment from VA or private health care providers, obtain copies of such records, and add them to the claims file, including treatment records from the VA Medical Center in Bronx, NY since January 2015 and from the VA Hudson Valley Healthcare System since April 2015. Specifically ask that the Veteran provide an authorization form to allow VA to obtain complete records from Dr. K.. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c). If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA Gulf War examination with an examiner with the appropriate expertise to determine the nature and etiology of his joint pain.  The claims file should be made available to the examiner.  The examiner is advised that the Veteran served in Southwest Asia from February 1986 to September 1992.  All studies and tests deemed necessary by the examiner should be performed.  

The examiner is asked to do the following:

A) Identify all joints in which the Veteran has pain and specifically state, for each joint with pain, whether such symptoms are attributed to a known clinical diagnosis.  The examiner is advised that the Veteran currently has been diagnosed with lumbar strain, degenerative arthritis of the thoracolumbar spine, cervical strain, degenerative arthritis of the cervical spine, and degenerative arthritis of the left foot.  See April 2015 VA examinations for the above disorders.  

B) For each diagnosed disorder, not including the thoracolumbar spine nor the left foot but including the cervical strain and degenerative arthritis of the cervical spine, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in, or is otherwise related to, the Veteran's military service.  The examiner is advised that service treatment records show that the Veteran was treated for neck pain and spasms.  See, e.g., service treatment records dated in April 1987; and August 1992 report of medical history showing joint pain.  The examiner also is asked to consider the Veteran's complaints of continuous neck pain since service and a letter from his private doctor stating that his neck pain is at least as likely as not related to service.  See June 2014 VA treatment record and April 2008 letter from private doctor.  

C) If the Veteran's diagnosed disorders are not directly related to service, then the examiner must opine whether it is at least as likely as not, i.e. 50 percent probability or more, that the Veteran's service-connected bilateral knee disability caused or aggravated his lumbar strain, degenerative arthritis of the thoracolumbar spine, cervical strain, degenerative arthritis of the cervical spine, and degenerative arthritis of the left foot.  If any such disability is aggravated by the service-connected bilateral knee disability the examiner should quantify the approximate degree of aggravation.

D) If the Veteran's has symptoms of joint pain, other than pain from the diagnosed lumbar strain, degenerative arthritis of the thoracolumbar spine, cervical strain, degenerative arthritis of the cervical spine, and degenerative arthritis of the left foot, the examiner must specify whether the joint pain is due to objective indications of a qualifying chronic disability to include (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness; or whether the joint pain is due to a diagnosable chronic multisymptom illness.  

E) In addressing whether the Veteran's joint pain is due to an undiagnosed illness or a medically unexplained chronic multisystem illness, the examiner should specify whether the Veteran has objective indications of a chronic disability as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. The examiner should address the April 2011 VA examination when the examiner stated that multiple joint pain including in the feet and elbow seemed to be as likely as not a diagnosable but medically unexplained chronic multisystem illness of unknown etiology related to Southwest Asia service.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
   
3. Afterwards, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


